DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.  
Claim Objections
Claim 17, 3rd line from the end has an extra comma “,”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-4, 6, 7, 9-10, 12-18, 21-27, 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1, 2nd paragraph from the end “the inner wall having a first tangent passing each [??] through the defined abscissa in an entire axial half-plane, an internal surface of said nozzle deviates radially towards the inside of said first tangent from the defined abscissa to the points” is indefinite as it is not clear what “each” is referring to.  More importantly, the claim does not define any location for the first tangent other than through the defined abscissa and thus it is not possible to ascertain its location / plane in which it is located.  
Claim 9, 12, 14, “the flow” is indefinite as claim 1 defines multiple flows, e.g. primary, secondary, and it is unclear if one of these flows is being referenced.
 Claims 21, 23, “another flow” is indefinite as it is unclear what flow this is referencing.
 Claim 25, “the third line and the fourth line” each lack proper antecedent basis as these are undefined in claim 1.
Claim 30, line 5 “the flow” is indefinite as claim 1 defines multiple flows, e.g. primary, secondary, internal and it is unclear which of these flows is being referenced.
Claim 30, “wherein downstream the defined abscissa, a third line defining the inner wall in an axial half-plane passing through the apex of the notch deviates, radially, towards an outside of the first tangent passing through a point of the inner wall the point of a chevron, deviates, radially, towards an inside of a second tangent passing through the point of the inner wall corresponding to said defined abscissa in this half-plane” has a multiplicity of issues.  First in claim 1 “the first tangent” appears to be require it pass through points of the chevron;  whereas. in claim 30, it is the “second tangent” that is compared with the fourth line that pass through points of the chevron.  Accordingly, applicnat’s claim usage is unclear and conflicting.  Furthermore, chevrons are already defined in claim 1 so why is applicant reverting to “a chevron” for a term that was already defined?  In addition, “the point of the inner wall” is confusing because it is unclear whether applicant is referencing the chevron “points” vs a point in space.  Applicant should limit usage of “point” to refer only to the chevron points for greater clarity and reduce the risk of confusion.
Claim 9, “wherein downstream the defined abscissa, a third line defining the inner wall in an axial half-plane passing through the apex of the notch deviates, radially, towards an outside of the first tangent passing through a point of the inner wall corresponding to said defined abscissa in this axial half-plane so as to direct the flow to the outside, wherein downstream the defined abscissa, a fourth line defining the inner wall in an axial half-plane passing through the point of a chevron, deviates, radially, towards an inside of a second tangent passing through the point of the inner wall corresponding to said defined abscissa in this half-plane, the internal surface varies along a circumferential direction, in a plane passing through the apex, between the chevrons and the notches, the internal surface deviates radially towards the inside with regard to the second tangent in said half-plane passing through the point of the chevron,”  chevrons are already defined in claim 19 so why is applicant reverting to “a chevron” for a term that was already defined?  In addition, “the point of the inner wall” is confusing because it is unclear whether applicant is referencing the chevron “points” vs a point in space.  
It is noted that for claims 1 and 9, applicant appear to require the “first tangent” in opposite locations [e.g. for chevron points vs notches].  Accordingly, while this is not indefinite per se, it is noted that applicant himself cannot keep these locations consistent in further dependent claims (claim 30).  What is further indefinite for claims 1 and 30, as specified earlier, is that the first and second tangents are not clearly defined as to which plane they are located in.  Accordingly, rather than use applicant literal claim language for the first and second tangents [which could be confusing since they may be in opposite locations, depending on the claims and/or which have conflicting usage in cliam 1 vs claim 30], the Examiner will rely on the disclosed locations from the specification and drawings – which are consistent with claim 19 and not claim 1.    
   Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-7, 9, 10, 12, 14, 17, 18, 21-23, 25-27, 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al (2012/0091270) in view of SZYDLOWSKI et al (2013/0206865) and Stieger et al (7,735,601) and Schlinker et al (2005/0193716).  Moore et al teach an Afterbody of a mixed-flow turbojet engine, having a central axis, comprising a lobed mixer [see e.g. Figs. 18, 27] that has hot lobes 378 (a) returning to the secondary flow alternating with cold lobes 374 (a) penetrating a primary flow, and a nozzle comprising, on its trailing edge, longitudinal notches defining a ring of anti-noise chevrons 366 (a), wherein the lobed mixer is arranged a predetermined distance from the trailing edge to obtain a homogeneous mixing of the primary flow and secondary flow inside the nozzle [see e.g. paragraph 0058, full mixing of these flows taught], said homogeneous mixing forming an internal flow and generating zones in which a Mach number has a predetermined value inside the nozzle [paragraph 0058 teaches the velocities are known], wherein said notches are defined by an apex and said chevrons are defined by points [tips], wherein, on a defined abscissa on the central axis downstream of the lobed mixer, an inner wall of the nozzle has a neck where an area of a passage cross section of the internal flow in the nozzle passes through a minimum radius of said nozzle, wherein said points of the chevrons define a first section area which is smaller than a second section area measured at the neck, and in that, downstream of said defined abscissa, a radius of said afterbody varies, according to a circumferential direction around the central axis and along the central axis [-- see e.g. Figs. 19, 29, and note the nozzle is taught for supersonic flow, see e.g. paragraphs 0011, 0053 and thus inherently requires a throat];  and in that the chevrons have points which are in a same 
Also, since applicant contest this point regarding chevrons have points which are in same axial planes as a maximum-radius points of a hot lobe the nozzle comprising a first radius of the inner wall at the point of at least one chevron being smaller than a second radius of the inner wall at the apex of at least one notch with regard to the central axis, SZYDLOWSKI et al teach a nozzle comprising, on its trailing edge, longitudinal notches defining a ring of anti-noise chevrons 10, wherein said notches are defined by an apex and said chevrons are defined by points, wherein, on a defined abscissa on the radius R3 is smaller than / less than R2, see paragraphs 0102 – 0103].  

SZYDLOWSKI does not teach the internal surface varies along a circumferential direction, in a plane passing through the apex, between the chevrons and the notches and Stieger teaches a narrower construction of “a radius of said afterbody varies, according to a circumferential direction around the central axis and along the central axis, between the notches and the chevrons so as to produce azimuth fluctuations in the Mach number in the internal flow in a vicinity of said ring of chevrons”.   For this treatment, Stieger et al also teach the inner wall of the nozzle has a neck / throat where the area of the passage cross section of a flow in the nozzle passes through a minimum [see e.g. Figs. 6, 7 of either constant circular section or varying section, see col. 8, lines 1-29], and in that, downstream of this defined abscissa, the radius of the inner wall of the nozzle varies in azimuth between the notches and the chevrons [see Figs. 16-18, 18 - noting the bumps 740, 840, 940 reduce the area / radius / azimuth], according to a circumferential direction around the central axis and along the central axis, between the notches and the chevrons so as to produce azimuth fluctuations in the Mach number in the internal flow in a vicinity of said ring of chevrons” [see col. 1, lines 55-col, col. 2, line 5; col. 8, lines 15-29].    Stieger further teaches wherein the variations in radius of the inner wall of the nozzle in the end part define, in azimuth, sectors in which the radius has a maximum value in the region of the notches and sectors in which the radius has a minimum value in the region of the chevrons [see Figs. 16-18, where the bumps 740, 840 can define the minimum value of the radius in the region of the chevrons and the maximum is between the bumps in the vicinity of the notches;  alternately, according to col. 8, lines 9-14 the minimum throat/ neck is upstream of the protrusions at a defined abscissa, the radius of the inner wall of the nozzle varies in azimuth between the notches, by the bumps/protrusions];  wherein the surface of the inner wall of the nozzle continuously comes closer to the axis of the turbojet engine in the sectors in which the radius has a minimum value; wherein able to a divergent nozzle, in which case the inner wall may diverge to the outside, see e.g. col. 5, lines 7-19 – alternately, this limitation was already taught by SZYDLOWSKI]; in the axial half-plane passing through the point of a chevron, the inner wall of the nozzle deviates radially, towards the inside, from said upstream tangent passing through the point of the inner wall corresponding to said abscissa in this halfplane [the bumps cause the tangent to deviate radially toward the inside].  It is noted that modifying the chevrons of SZYDLOWSKI et al, so that the internal surface varies along a circumferential direction, in a plane passing through the apex, between the chevrons and the notches and “a radius of said afterbody varies, according to a circumferential direction around the central axis and along the central axis, between the notches and the chevrons, by incorporating the circumferential area variations / bump, as taught by Stieger et al, in order to facilitate greater noise reduction and reduced flow losses, and this also produces azimuth fluctuations in the Mach number in the internal flow in a vicinity of said ring of chevrons”.   in a plane passing through the apex, between the chevrons and the notches [Stieger], the internal surface deviates radially towards the inside with regard to the second tangent in said half-plane passing through the point of the chevron [SZYDLOWSKI], the internal surface varies 4between the first transverse plane passing through the apex of the notches and a second transverse plane passing though the points of the chevrons [SZYDLOWSKI alone or with Stieger];   and determining the relative positioning in azimuth between the lobed mixer and the ring of chevrons is determined such that the azimuth fluctuations in the Mach number produce, in the vicinity of the neck of the nozzle in an annular region in which the supersonic flow begins to appear, pockets in which the flow remains subsonic [inherent, due to the area variations of the azimuth and noting the transition to supersonic will occur in different regions due to the area variation.  Furthermore, Stieger teaches the shock waves / cells caused by supersonic flow are also going to vary and are manipulated by the differential area expansion– see col. 8, lines 1-29].  The prior art do not teach said method comprising:  3analysing the radiated noise for at least one relative positioning value in azimuth of the mixer and of the ring of chevrons, of which the shapes have been previously defined, for at least one operating mode of the turbojet engine;  using the analyzing to determine the relative positioning in azimuth between the lobed mixer and the ring of chevrons which minimises the radiated noise analysed for said operating 
In COMBINATION, the prior art teach:Afterbody of a mixed-flow turbojet engine, having a central axis, comprising a lobed mixer that has hot lobes returning to a secondary flow alternating with cold lobes penetrating the a primary flow, and a nozzle comprising, on its trailing edge, longitudinal notches defining a ring of anti-noise chevrons, characterised in that, on a defined abscissa on the central axis downstream of the lobed mixer, an inner wall of the nozzle has a neck where an area of a passage cross section of a flow in the nozzle passes through a minimum, and in that, downstream of this defined abscissa, a radius of the inner wall of the nozzle varies in azimuth between the notches and the chevrons so as to produce azimuth fluctuations in a Mach number in the flow in a vicinity of said ring of chevrons [inherent to Szydlowski et al and also taught by Stieger], and in that the chevrons have points which are in a same axial planes as a maximum-radius points of a hot lobe [Moore et al].  3. (Previously Presented) Afterbody of a turbojet engine according to claim 1, wherein the lobed mixer and the nozzle together with the ring of chevrons are each rotationally symmetrical about the axis of the turbojet engine;	 wherein the number of hot lobes of the mixer and the number of chevrons are identical [Moore et al]..  6. (Currently Amended) Afterbody of a mixed-flow turbojet engine according claim 1, wherein variations in radius of the inner wall of the nozzle in the end part define, in azimuth, sectors in which the radius has a maximum value in the region of the notches and sectors in which the radius has a minimum value in the region of the chevrons [Szydlowski et al, where R3 is less than R2 & R1, see paragraphs 0102 - 0103];	wherein a surface of the inner wall of the nozzle continuously comes closer to the axis of the turbojet engine in the sectors in which the radius has a minimum value;	 wherein the inner wall of the nozzle has a circular cross section as far as a defined abscissa, said inner wall having a defined tangent at this abscissa in an entire axial half-plane, and: - in the axial half-plane passing through an apex of a notch, the inner wall of the nozzle deviates radially, towards an outside, from said upstream tangent passing through a point of the inner wall corresponding to said abscissa in this half-plane; - in the axial half-plane passing through the point of a chevron, the inner wall of the nozzle deviates radially, towards the inside, from said upstream tangent passing through the point of the inner wall corresponding to said abscissa in this half-plane [Szydlowski et al]; wherein in a second predetermined abscissa, a first line defining the external wall downstream of the predetermined abscissa in an axial half-plane passing through the point of a chevron, and a second line defining the internal wall in an axial half-plane passing through the apex of a notch come closer respectively to a first tangent and a second tangent, the first and second tangent passing through the second predetermined abscissa;  wherein the predetermined abscissa is lower than the defined abscissa [Szydlowski et al].9. (Currently Amended) Method for designing a mixed-flow turbojet engine comprising an afterbody a mixed flow afterbody having a central axis, comprising a lobed mixer that has hot lobes returning to a secondary flow alternating with cold lobes penetrating the a primary flow, and a nozzle comprising, on its trailing edge, longitudinal notches defining a ring of anti-noise chevrons, an inner wall of the nozzle having a neck where an area of the a passage cross section of a flow in the nozzle passes through a minimum downstream of the lobed mixer, at a defined abscissa on the central axis and, downstream of this defined abscissa, the radius of the inner wall of the nozzle varying in azimuth between the notches and the chevrons so as to produce azimuth fluctuations in a Mach number [Szydlowski et al  & Stieger] in the flow in a vicinity of said ring of chevrons, said method comprising: - analysing the radiated noise for at least one relative positioning value in azimuth of the mixer and of the ring of chevrons [Schlender et al], of which the shapes have been previously defined, for at least one operating mode of the turbojet engine; - using the analyzing to determine the relative positioning in azimuth between the lobed mixer and the ring of chevrons which minimises the radiated noise analysed for said operating mode [this is also inherent or taught in paragraph 00037 of Schlender et al], which teaches that the alignment of the chevrons produces can be varied as in Figs. 13a or 13b such that applicant’s desired result occurs].  ; designing the afterbody such that the nozzle begins to start up in an operating mode of the turbojet engine that corresponds to the flight conditions of take-off 3of an aeroplane that is intended to receive the turbojet engine [note in each of the applied references, the noise reduction of the aircraft nozzle has to start at takeoff, as it is conditions such as takeoff where the aircraft is close to ground and the noise reduction required, see e.g. paragraph 0002 of Schlender et al], and determining the relative positioning in azimuth between the lobed mixer and the ring of chevrons is such that the azimuth fluctuations in the Mach number produce, in the vicinity of the neck of the nozzle in an annular region in which the a supersonic flow begins to appear [Szydlowski et al  & Stieger], pockets in which the flow remains subsonic; wherein a number of hot lobes of the mixer and a number of chevrons are equal; wherein the pockets in which the flow remains subsonic are regularly distributed in azimuth;  wherein the lobed mixer produces, in the flow in the vicinity of the ring of chevrons, spatial fluctuations in azimuth in a vortex intensity level and wherein the ring of chevrons is positioned in azimuth relative to the lobed mixer such that, in its the vicinity of the ring of chevrons, the azimuth of at least one maximum vortex intensity level corresponds to a minimum Mach number in the azimuth fluctuations of the flow in the nozzle in the vicinity of the ring of chevrons [Moore et al modified by Szydlowski et al teach the geometry, the Mach numbers and fluctuations are taught by Stieger]
Claims 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al (2012/0091270) in view of SZYDLOWSKI (2013/0206865) and Stieger et al (7,735,601) and Schlinker et al (2005/0193716), as applied above, and further in view of either Slatkin et al (3,896,615) or Wetzler (4,681,261).  The prior art teach various aspects of the claimed invention but do not teach the expansion ratio ranges.  As for the afterbody is designed such that the nozzle begins to start up at an expansion ratio at start-up (takeoff) of less than 1:7 and also between 1:5 and 1:6, these are well known ranges used in the art.  This range is taught by Slatkin et al also teach that the nozzle begins to start up at an expansion / area ratio at start-up (takeoff) of less than 1:7 and is a well known range used .  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Moore et al (2012/0091270) in view of SZYDLOWSKI (2013/0206865) and Stieger et al (7,735,601) and Schlinker et al (2005/0193716), as applied above, and further in view of Braithwaite (4,813,230).  The prior art teach various aspects of the claimed invention but do not teach wherein the number of hot lobes of the mixer and the number of chevrons are different. Moore et al teach the number of hot lobes of the mixer and the number of chevrons are equal, because the lobes of the mixer are evenly spaced in the circumferential direction and the chevrons are equally spaced in the circumferential direction.  Braithwaite teaches the even spacing of the hot lobes of the mixer 20 is interrupted at the top of the lobed mixer, at 28 in Fig. 2, because of its need to accommodate the mounting to the engine .
Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive.  
In response to applicant's arguments against the references individually (Moore et al, SZYDLOWSKI, Stieger), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In response to applicant’s arguments concerning SZYDLOWSKI, applicant alleges: “the inner wall of the nozzle does not vary at all along the circumferential direction and along the central axis either between the notches and the chevrons.”  In 
Applicant’s arguments regarding SZYDLOWSKI and Fig. 5, 6 are relative to an unillustrated embodiment  -- as Fig. 6 is not even present.  Furthermore, it is clear from Fig. 3 that the thickness of each chevron decreases.  Applicant’s argument that “stated another way, there is no variation in an axial plane in SZYDLOWSKI which has a divergent internal wall in an axial plan and at the level of the chevron”.  Applicant’s argument does not persuade as Fig. 3 clearly shows a variation in the axial plane as R2 and Rmax and R3 have an arcuate shape.  
Applicant’s argument regard to the defined abscissa location relative to the lobes is not persuasive.  
“In addition, the nozzle of SZYDLOWSKI is not described with regard to lobes so that the skilled person would not know if the defined abscissa would be upstream the lobes or downstream the lobes. Moore describes different a configuration where the lobes are axially upstream or downstream the anti-noise chevrons. Further, the fact that the internal wall of the nozzle in SZYDLOWSKI does not vary radially towards the inside of said tangent from the defined 
In rebuttal, Fig. 19 of Moore clearly shows the lobe mixers are signficiantly upstream of the chevrons as well as the defined abscissa being downstream of the lobes and circa the location of the chevrons.  Accordingly, applicant’s arguments fail to persuade as the combination modifying e.g. Fig. 19 would clearly teach the defined abscissa downstream of the lobes as being located close to the chevrons.  Applicant’s arguments regarding lobes being shown downstream the chevrons is not persuasive as that is not present in the embodiment that is relied upon and is irrelevant to the combination.  MPEP 2123 sets forth:  “PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.”  Furthermore, applicant appears to miss the point that the variation of the area of the chevrons is part of the key improvement of SZYDLOWSKI and part of the reason for the combination, as the geometry of the nozzle and chevrons allows enhanced noise reduction and reduced thrust losses associated with chevrons [see paragraphs 0029-0031].  
Applicant argues that Stieger is silent concerning a mixer.  However, the mixer in combination with chevrons are already taught by Moore and their use together to beneficially reduce the noise.  Applicant’s arguments concerning chevrons increasing drag and performance losses is not persuasive as these are already taught as ameliorated by SZYDLOWSKI –  reduced thrust losses associated with chevrons [see paragraphs 0029-0031].

Applicant alleges that Stieger does not teach chevrons penetrating into the flow, alleging that Fig. 16 shows divergent chevrons vs convergent chevrons.  In rebuttal, applicant quotes several paragraphs from Stieger but selectively ignores the paragraph preceding them:
“Generally, serrated nozzles consist of flaps or tabs added to or cut out of a nozzle so as to generate circumferential flow non-uniformities. The circumferential flow non-uniformities enhance mixing of the jet thereby breaking up coherent structures leading to lower noise. [col. 1, lines 43-47]”
As the wall of the nozzles shown in e.g. Figs 16-18 [as well as the earlier nozzles] are generally converging toward the centerline, it is clear that the chevrons themselves are converging, as they are made by cutting material from the exit of the nozzles to form the serrations / chevrons / notches.  The divergence is solely by the area variations within the nozzle, including by the circumferential bumps, but the overall shape encompassed include chevrons convergent toward the centerline and thus to penetrate the flow, as required later by applicant’s citations.  Accordingly, applicant’s arguments fail to persuade.   Note that SZYDLOWSKI also shows chevrons which are convergent toward the centerline and penetrate the flow, while also having a divergent area.  Accordingly, these are compatible requirements and do not require a divergent chevron, as alleged by applicant.  Lastly, said points of the chevrons define a first section area which is smaller than a second section area measured at the neck is taught by SZYDLOWSKI. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

March 11, 2022